NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
             __________________________

            CAPTAIN ROSS E. JOSLYN,
                Plaintiff-Appellant,
                          v.
                 UNITED STATES,
                 Defendant-Appellee.
             __________________________

                     2010-5080
             __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 08-CV-925, Chief Judge Emily C.
Hewitt.
              __________________________

               Decided: May 13, 2011
             __________________________

    MICHAEL D.J. EISENBERG, Law Office of Michael D.J.
Eisenberg, of Washington, DC, argued for plaintiff-
appellant.

   JAMES P. CONNOR, Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were TONY WEST, Assis-
                                                         2


tant Attorney General, JEANNE E. DAVIDSON, Director,
and REGINALD T. BLADES, JR., Assistant Director.
              __________________________

 Before GAJARSA, PROST, and O’MALLEY, Circuit Judges.
PER CURIAM.


    Plaintiff Captain Ross E. Joslyn (“Captain Joslyn”)
appeals the decision of the United States Court of Federal
Claims (“trial court”) dismissing his complaint for lack of
jurisdiction and, alternatively, granting judgment on the
administrative record in favor of defendant United States.
Joslyn v. United States, 90 Fed. Cl. 161 (2009). Captain
Joslyn also appeals the trial court’s denial of transfer.
For the reasons stated below, we affirm-in-part and
vacate-in-part.
                      BACKGROUND
    Captain Joslyn is a veteran of Operation Iraqi Free-
dom, and he obtained the rank of Captain in the U.S.
Army. During his tour in Iraq, he was involved in a
Bradley Fighting Vehicle roll-over accident, and was
treated for possible neck and back injuries. Following
significant combat operations, including the death of a
member of his platoon, Captain Joslyn was removed from
his position as a platoon leader as his performance as a
leader and infantryman deteriorated.
    After service in Iraq, Captain Joslyn was assigned to
Fort Hood, Texas where, in 2004 and 2005, he received
“outstanding” evaluations on his Officer Evaluation
Reports (“OER”). He was then transferred to the Univer-
sity of Texas at Arlington to serve as an assistant ROTC
instructor. In 2006, however, Captain Joslyn received an
“unsatisfactory” evaluation on his OER, apparently based
3


on problems with his level of physical fitness. According
to Captain Joslyn, on or about May 1, 2007, his com-
mander, Lieutenant Colonel Scott Baker, advised him
“that if he did not retire out of the military, he would
receive a negative [OER].” Compl. ¶16. Subsequently,
Captain Joslyn tendered his unqualified resignation on
June 27, and contemporaneously was given a “satisfac-
tory” evaluation on his OER. Although his resignation
was approved on August 7, 2007, he remained on active
duty. 1
    On December 12, 2007, a military psychiatrist found
that “with a reasonable degree of medical certainty . . .
[Captain] Joslyn is suffering from chronic post-traumatic
stress disorder [(“PTSD”)] and it is affecting his ability to
function in the military setting.” J.A. 162. The psychia-
trist also noted that Captain Joslyn had been treated for
PTSD since May 2006. She ultimately concluded that
Captain Joslyn failed to meet retention standards and
referred him for a disability evaluation.
    In March 2008, a military orthopedic physician pro-
vided a Medical Evaluation Board (“MEB”) report on
Captain Joslyn. The report identified Captain Joslyn as
having “lumbar degenerative disk disease with facet
arthrosis,” “left anterior knee pain,” and “right knee
status post anterior cruciate ligament reconstruction.”
J.A. 167. The report concluded that Captain Joslyn “is
unable to fulfill the requirements of his [Military Occupa-
tional Specialty] secondary to the pain in his back and
now in his left knee.” Id. On review, the MEB deter-
mined that Captain Joslyn’s PTSD, lumbar degenerative

    1   Captain Joslyn’s discharge was originally sched-
uled for May 1, 2008, but he subsequently received a
series of medical extensions. In June 2008, he was reas-
signed to the Fort Hood separation transfer point until his
discharge on December 31, 2008.
                                                        4


disk disease, and left anterior knee pain were “medically
unacceptable” in accordance with Army Regulation 40-
501, and referred him to a Physical Evaluation Board
(“PEB”). J.A. 94.
    Captain Joslyn’s medical records were forwarded to
the PEB, along with memoranda from Captain Joslyn’s
previous commanders and his OERs. Major Weinrich,
Captain Joslyn’s commander in Iraq, provided a memo-
randum verifying Captain Joslyn’s combat experience, the
loss of one of his men, and his removal from his position
as a platoon leader. He also provided a second memoran-
dum verifying the Bradley Fighting Vehicle accident and
confirming that Captain Joslyn was evaluated for neck
and back injuries following the accident. Major Weinrich
stated that, although he was unaware of Captain Joslyn’s
current condition, he “believe[d] the accident may have
caused injuries that now affect [Captain Joslyn’s] ability
to perform his current duties . . . .” J.A. 133. A memo-
randum from Lieutenant Colonel Baker was also in-
cluded, in which he noted that Captain Joslyn, while no
longer working at the University of Texas at Arlington,
“has the current ability to perform the duties normally
expected of a junior Captain in the U.S. Army.” J.A. 76.
Lieutenant Colonel Baker’s memorandum was also for-
warded to the Army psychiatrist who initially evaluated
Captain Joslyn. After reviewing Lieutenant Colonel
Baker’s letter, the psychiatrist nevertheless maintained
her conclusion that Captain Joslyn did not meet retention
standards, and submitted a memorandum to the PEB so
stating.
    In May 2008, an informal PEB concluded that Cap-
tain Joslyn was fit for duty. He then requested a formal
hearing. Captain Joslyn’s request was granted, and he
appeared before a formal PEB. The record of the PEB
proceedings notes
5


    [Captain Joslyn’s] record demonstrates that he
    has performed his duties in a satisfactory manner
    during the entire timeframe that he has had the
    symptoms of PTSD, low back pain, and left knee
    pain. His OERs and Commander’s letter show no
    adverse impact on his performance. Although
    [Captain Joslyn] states that he has no responsi-
    bilities other than to check on the supply room,
    this is not unexpected since he put in his resigna-
    tion in May 2007 . . . .
J.A. 57. The PEB issued its final determination on July 1,
2008, again finding Captain Joslyn fit for duty. In rebut-
tal, Captain Joslyn submitted two additional memoranda,
both from Major (Retired) Ricardo Diaz, Commandant of
Cadets at the University of Texas at Arlington. Major
Diaz identified numerous deficiencies in Captain Joslyn’s
performance, and concluded that Captain Joslyn “has
performed his duties in a[n] unsatisfactory manner.” J.A.
53. Although untimely, the PEB considered the rebuttal
memoranda, but did not change its findings.
    On November 7, 2008, Captain Joslyn requested to
withdraw his resignation.     This request was not sup-
ported by his commanders. Indeed, one commander noted
that Captain Joslyn “is currently being considered for
[Uniform Code of Military Justice] for adverse actions,”
and another noted that Captain Joslyn “cannot accom-
plish the simplest of tasks.” J.A. 43. He was honorably
discharged from the Army on December 31, 2008.
    Captain Joslyn filed his complaint with the Court of
Federal Claims on December 30, 2008, immediately prior
to his discharge. The complaint pled the Tucker Act as
the basis for jurisdiction. Compl. ¶ 2. It then repeatedly
stated that “[t]his is an action seeking judicial review
under § 706 of the Administrative Procedure Act
                                                          6


[(“APA”)].” Compl. ¶¶ 4-8. Each of the four claims for
relief similarly asserted that particular actions “must be
set aside under the Administrative Procedure Act, 5
U.S.C. § 706(2)(A).” Compl. ¶¶ 33, 35, 37, 39.
    The United States moved to dismiss the action pursu-
ant to RCFC 12(b)(1) and, alternatively, for judgment on
the administrative record. The trial court granted both
motions. In its opinion, the trial court first found that it
lacked jurisdiction because the complaint failed to identify
a money mandating statute as required to support an
allegation of jurisdiction under the Tucker Act. Joslyn, 90
Fed. Cl. at 178. Then, in the alternative, the trial court
inferred that Captain Joslyn’s first and fourth claims for
relief were intended to set forth claims under 10 U.S.C. §
1201 and 37 U.S.C. § 204, both of which are money-
mandating, and proceeded to grant judgment on the
administrative record for the inferred claims. Id. at 181,
184. The trial court also granted judgment on the admin-
istrative record on Captain Joslyn’s second and third
claims for relief as pled under the APA, i.e., without
inferring a cause of action under any other statute. Id. at
184-85. Finally, the trial court decided that transfer to a
district court was not appropriate. Id. at 185.
    Final judgment dismissing the claims with prejudice
was entered, and Captain Joslyn filed a timely appeal to
this court. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                   STANDARD OF REVIEW
    This court reviews de novo a dismissal by the Court of
Federal Claims for lack of jurisdiction. Rick’s Mushroom
Serv., Inc. v. United States, 521 F.3d 1338, 1342 (Fed. Cir.
2008). In doing so, we must “assume all factual allega-
tions to be true and . . . draw all reasonable inferences in
[the] plaintiff’s favor.” Henke v. United States, 60 F.3d
7


795, 797 (Fed. Cir. 1995). If jurisdiction is lacking, we
review a grant or denial of transfer for abuse of discretion.
Rick’s Mushroom Serv., 521 F.3d at 1342.
                         ANALYSIS
                             I.
    The Court of Federal Claims is a court of limited ju-
risdiction. Massie v. United States , 226 F.3d 1318, 1321
(Fed. Cir. 2000); see also United States v. King, 395 U.S. 1,
2-3 (1969). As the plaintiff, Captain Joslyn had the
burden of establishing the court’s jurisdiction. Strategic
Hous. Fin. Corp. of Travis Cnty. v. United States, 608 F.3d
1317, 1332 (Fed. Cir. 2010); see also RCFC 8(a). He failed
to do so.
    Captain Joslyn’s complaint identifies the Tucker Act,
28 U.S.C. § 1491(a)(1), as the basis for the jurisdiction of
the Court of Federal Claims over his complaint. As we
have explained, however, the Tucker Act only waives the
sovereign immunity of the United States. Chambers v.
United States, 417 F.3d 1218, 1223 (Fed. Cir. 2005). The
plaintiff can only obtain relief pursuant to a money man-
dating statute. Id.
     After pleading the Tucker Act as the basis for jurisdic-
tion, Captain Joslyn’s complaint repeatedly asserted that
“[t]his is an action seeking judicial review under § 706 of
the APA.” Compl. ¶¶ 4-8. Similarly, each of his four
claims for relief asserted that the action(s) in question
“must be set aside under the Administrative Procedure
Act, 5 U.S.C. § 706(2)(A).” Compl. ¶¶ 33, 35, 37, 39. We
have held, however, that the APA is not a money mandat-
ing statute. See Wopsock v. Natchees, 454 F.3d 1327, 1333
(Fed. Cir. 2006) (“The APA does not authorize an award of
money damages at all; to the contrary, section 10(a) of the
                                                             8


APA, 5 U.S.C. § 702, specifically limits the Act to actions
‘seeking relief other than money damages.’”).
    Other than the Tucker Act and the APA, Captain Jos-
lyn’s complaint cites only two statutes: 28 U.S.C. § 2501
and 28 U.S.C. § 1346(a)(2), a limitations provision and the
Little Tucker Act, respectively. Neither is money mandat-
ing. We therefore agree with the trial court that Captain
Joslyn failed to identify a money mandating source of law,
and we affirm the dismissal of Captain Joslyn’s claims for
lack of subject matter jurisdiction.
                             II.
    After finding that it lacked jurisdiction, the trial court
considered whether it should transfer Captain Joslyn’s
claims to another court. Joslyn, 90 Fed. Cl. at 185-86.
The requirements for transfer are defined by statute:
    Whenever a civil action is filed in a court as de-
    fined in [28 U.S.C. § 610] . . . and that court finds
    that there is a want of jurisdiction, the court shall,
    if it is in the interest of justice, transfer such ac-
    tion or appeal to any other such court in which the
    action . . . could have been brought at the time it
    was filed . . . .
28 U.S.C. § 1631. Three elements are apparent: (1) the
transferor court must lack jurisdiction, (2) the transferee
court must have had jurisdiction at the time of filing, and
(3) transfer must be in the interest of justice. Because we
agree that the trial court lacked jurisdiction, we analyze
the jurisdiction of the potential transferee court, i.e., a
federal district court.
    Reviewing the jurisdiction of the potential transferee
court, we first analyze whether a district court would
have jurisdiction over Captain Joslyn’s claims for “back
benefits, pay, and interest” as pled. Compl. ¶ 9. The
9


complaint alleges that the “amount in controversy is over
$10,000.” Id. The district courts therefore lack jurisdic-
tion under the Little Tucker Act, 28 U.S.C. § 1346(a)(2),
which limits their jurisdiction to claims against the
United States not exceeding $10,000.
    Because it was explicitly pled, we also analyze
whether a district court would have jurisdiction over
Captain Joslyn’s claims under the APA. Judicial review
under the APA is only available when “there is no other
adequate remedy in a court.” 5 U.S.C. § 704. In this case,
10 U.S.C. § 1201 and 37 U.S.C. § 204 provide Captain
Joslyn with an adequate remedy in the Court of Federal
Claims for his first and fourth claims for relief. 2 A dis-
    2   In his response to the Motion to Dismiss, Mr. Jos-
lyn argued that he “implicitly sues under the Military Pay
Act, 37 U.S.C. § 204.” Motion Response (D.I. 25) at 6.
But after reciting the text of 37 U.S.C. § 204, he states
that he “is clearly stating a claim under his retirement
pay, e.g., his military medical retirement.” Id. at 7. Mr.
Joslyn’s brief thus identifies two distinct claims, see
Chambers, 417 F.3d at 1224, both of which properly
belong in the Court of Federal Claims. We agree that
three of Mr. Joslyn’s arguments—that his “satisfactory”
OER was inaccurate, that the finding of fitness was not
supported by substantial evidence, and that his fitness for
duty was judged against the wrong set of duties—are
articulable under 10 U.S.C. § 1201. Cf. Roth v. United
States, 378 F.3d 1371, 1381-82 (Fed. Cir. 2004) (requiring
that documents “fairly portray the officer’s record”). We
also agree that Mr. Joslyn’s challenge to the military’s
denial of his request to withdraw his resignation is articu-
lable under 37 U.S.C. § 204. Cf. Cole v. United States, 689
F.2d 1040, 1041 (Ct. Cl. 1982) (noting the military’s
discretion in permitting an officer to withdraw his resig-
nation). Properly pled, such claims could provide Mr.
Joslyn with an adequate remedy. But given his apparent
confusion over the distinction, we decline to overlay the
complaint’s express citations to the APA with our own
view of his claims. In support of our decision to refrain,
                                                          10


trict court would thus be barred from entertaining Cap-
tain Joslyn’s claims under the APA. See Smith v. Sec’y of
Army, 384 F.3d 1288, 1292 (Fed. Cir. 2004). Because the
potential transferee court would lack jurisdiction, the trial
court did not abuse its discretion by declining to transfer
Captain Joslyn’s first and fourth claims for relief.
     Captain Joslyn’s second claim for relief—that a sec-
ond MEB was not properly concluded—and third claim for
relief—that he was arbitrarily denied a medical exten-
sion—do potentially sound under the APA; they therefore
require a more detailed analysis. Although a court is
generally prohibited from reaching the merits of a claim
after determining that it lacks jurisdiction, the “interest
of justice” prong of 28 U.S.C. § 1631 provides jurisdiction
for a limited review. Phillips v. Seiter, 173 F.3d 609, 611
(7th Cir. 1999). If the limited review reveals that the case
is a sure loser in the potential transferee court, then the
transferor court should dismiss the case. Id. Here, the
trial court found that the administrative record was
completely void of evidence that Captain Joslyn was
referred to a second MEB. Joslyn, 90 Fed. Cl. 184-85.
The trial court also found the record void of evidence that
Captain Joslyn requested an extension of his discharge
date past December 31, 2008. Id. Given the complete
absence of evidence supporting Captain Joslyn’s second
and third claims for relief, a transferee court would al-
most certainly grant judgment on the administrative
record in favor of the United States. The trial court
therefore did not abuse its discretion by declining to
transfer these two claims.



we note that Mr. Joslyn never attempted to amend his
complaint to reflect the claims he identified in his brief.
See RCFC 15.
11


                             III.
    Having properly determined that it lacked jurisdic-
tion, 28 U.S.C. § 1631 conferred upon the trial court
authority to make a single decision: “whether to dismiss
the case or, ‘in the interest of justice,’ to transfer it to a
court . . . that has jurisdiction.” Christianson v. Colt
Indus. Op. Gp., 486 U.S. 800, 818 (1988). The portion of
the trial court’s opinion granting judgment on the admin-
istrative record exceeded this limited grant of authority.
We therefore vacate the trial court’s grant of judgment on
the administrative record. Strategic Hous. Fin. Corp., 608
F.3d at 1332; see also Ramming v. United States, 281 F.3d
158, 161 (5th Cir. 2001) (the requirement that a court
address a Rule 12(b)(1) motion before other Rule 12
motions “prevents a court without jurisdiction from pre-
maturely dismissing a case with prejudice”).
                        CONCLUSION
    We affirm the dismissal of Captain Joslyn’s claims for
lack of jurisdiction. The trial court therefore did not have
jurisdiction to grant judgment on the administrative
record, so we vacate that judgment. We also affirm the
trial court’s decision not to transfer Captain Joslyn’s
claims to a federal district court. Because Captain Jos-
lyn’s claims are dismissed without prejudice, he may file a
new, properly drafted complaint unless his claims are
time-barred.
     No costs.